Citation Nr: 1147049	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  99-11 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975, from March 1976 to November 1976, and from June 1992 to March 1994.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

As to the issue of service connection for hypertension, the Board notes that this matter initially arises from a May 2000 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

In an October 2005 decision, the Board, in pertinent part, denied the claim of service connection for hypertension on the basis that new and material evidence had not been received to reopen the previously denied claim.  

Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Joint Motion for Remand, VA General Counsel and the Appellant, through his attorney, requested that the Board decision denying service connection for hypertension be remanded in conjunction with the Joint Motion for further development.  

Later that month, the Court remanded this claim for compliance with the instructions in the Joint Motion.  

In April 2008, the Board remanded this matter for further development.  

This matter was again before the Board in April 2010.  The Board noted that the issue on appeal, in pertinent part, was an application to reopen the claim of service connection for hypertension.  It observed that the claim of service connection for hypertension was previously denied by the Board in a November 1998 decision. 

It indicated that as a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant could thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108. 

It noted that an exception to the finality rule existed under 38 C.F.R. § 3.156(c).  The Board observed that in March 2000, the Veteran submitted an August 1996 Line of Duty determination from the Puerto Rico National Guard regarding his hospitalization for hypertension during an ACDUTRA period.  It also observed that thereafter, the RO received copies of missing service treatment records (STRs) for the Veteran's period of active service from June 1992 to March 1994, which included a July 1992 entrance examination showing that the Veteran entered this period of service with pre-existing hypertension. 

The Board indicated that these service department records, which were clearly relevant to the hypertension claim, existed at the time of the Board's November 1998 decision but had not been associated with the claims folder.  Therefore, pursuant to 38 C.F.R. § 3.156(c)(1), the Veteran was entitled to have his hypertension claim reviewed on a de novo basis. 

With regard to the claim for a TDIU, the Board, in its October 2010 decision, noted that the Veteran had raised the issue of entitlement to TDIU.  It indicated that the Board had referred this issue to the RO in April 2008.  It also noted that in May 2009, the Court had held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, was not a separate claim for benefits, but rather involved an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity). 

Pursuant to Rice, and to avoid further ligation on this matter, the Board found that a claim of entitlement to TDIU was currently before the Board.  As such, it listed that matter as a separate claim for administrative purposes and addressed it in the remand portion of the decision.  The Board requested that the Veteran be provided with notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU and that after completion of any necessary notice, assistance (to include obtaining pertinent VA treatment reports), and other development which was deemed necessary, the RO adjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remained denied, the RO was to furnish the Veteran and his representative an SSOC and the appropriate period of time to respond.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to the claim of service connection for hypertension, as noted above, the Veteran had 3 distinct periods of active service and various periods of ACDUTRA and INACDUTRA.  

With regard to the Veteran's 2nd period of active service, the Board notes that the Veteran had at least one diastolic reading of 90 during that time period.  

The Board further observes that treatment records associated with the claims folder demonstrate that the Veteran had diagnoses of hypertension rendered in the late 1980's.  The Board also notes that the Veteran was found to have hypertension at the time of a July 1992 service examination.  The Board further observes that the Veteran was seen with elevated blood pressure readings during this period of active service.  

The Board also notes that the Veteran was seen in June 1996, while on ACDUTRA, with dizziness, nausea, and possible high blood pressure for 2 days, with him being confined to quarters for a 24 hour period.  

To date, the Veteran has not been afforded a VA examination in conjunction with his de novo service connection claim.  A medical examination is "necessary" under 38 U.S.C.A. § 5103A(d) when there is an indication that the disability in question may be associated with the Veteran's service, and the threshold for making that preliminary determination is very low.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based upon the above, a VA examination is warranted. 

With regard to the claim for a TDIU, the Board notes that the claim for service connection for hypertension still remains outstanding.  The Board observes that the TDIU issue is inextricably intertwined with the service connection claim.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  The determination of disability ratings for each service-connected disability is an integral part of the evaluation of a TDIU claim. 

Moreover, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Although the Veteran has been afforded VA examinations in conjunction with his increased rating claims, the examiners have not indicated what impact, if any, the Veteran's combined service-connected disorders have on his ability to maintain employment.  Moreover, the Board notes that the last comprehensive VA examinations afforded the Veteran date back many years.  The Veteran's representative has asked the Veteran be afforded up-to-date VA examinations with regard to his service-connected disabilities for purposes of determining whether a TDIU is warranted.  

Based upon the above, the Board is of the opinion that an additional VA examination is warranted, for all of the Veteran's service-connected disabilities, to determine if a TDIU is warranted.  The examination report(s) must contain an assessment offered by a VA examiner(s) as to whether Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities, either alone or together.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999). 

Given this determination, and, if after examination, the combined rating for the Veteran's service-connected disabilities still does not meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) (2010), the Board also finds that VA must consider whether the evidence presents such an exceptional or unusual disability picture requiring that the case be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular evaluation(s).  This referral is required because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)). 

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination and note such review in the report.  All tests and studies deemed necessary by the examiner should be performed and all findings should be reported in detail.  Based on a review of the claims file and the clinical findings of the examination, the examiner is first requested to provide an opinion as to whether it is at least as likely as not that (50 percent probability or greater) that the Veteran's current hypertension is related to his initial periods of active service covering the time periods from November 1973 to November 1975 or from March 1976 to November 1976, and June 1992 to March 1994.
 
As it relates to the Veteran's period of active service from June 1992 to March 1994, based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide an opinion as to whether there is clear and unmistakable evidence of record indicating that the Veteran's hypertension preexisted this period of service.  If such clear and unmistakable evidence is found, the examiner is next requested to provide an opinion as to whether there is clear and unmistakable evidence showing that the disability did not worsen in service beyond natural progression during this period of service.  

Complete detailed rationale should be provided for all provided opinions and conclusions.

2.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consideration must be given to whether referral for extraschedular consideration is warranted.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

